Citation Nr: 1513826	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-36 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Raynaud's phenomena, also claimed as residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran testified at a travel board before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In November 2013, the Board remanded the claim for a clarifying medical opinion.   In December 2013, an adequate medical opinion was provided that supports a grant of the Veteran's claim.  Thus, the claim need not be remanded again pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran began to experience symptoms of Raynaud's phenomena while on active duty; symptoms of Raynaud's phenomena have continued from that time to the present.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, Raynaud's phenomena was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  )).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although there is no mention of treatment for or complaints of Raynaud's phenomena symptoms during service, numerous lay statements in the record support the contention that symptoms began during service and have continued, to varying degrees, since that time.  As explained in detail in the Board's November 2013 remand, the Veteran has been entirely consistent and unwavering in her statements to VA in support of her claim and to medical professionals helping to treat her condition since filing her claim in November 2004.  

In the November 2013 remand, the Board found that a VA examiner in May 2011 did not take into consideration the abundance of competent lay evidence in support of the Veteran's claim.  The Board requested a clarifying medical opinion which was provided in December 2013.  The examiner stated, in part, as follow:

45 year old female stated in August 1991 was transferred for three months to Germany when she sensed the change in temperature and noticed her hands [were] unbearably cold and painful. She stated she and the field medic thought was from cold so she was treated with warm compresses and was recommended to keep hands and fingers warm. She returned to Texas after three months with no symptoms except in cold weather she started having minor pain and discoloration to fingers and toes. She followed the recommendation of keeping her hands warm until in 2005 when she reported to the Rheumatologist in VA Dallas that her finger tips turn blue when she touches cold objects and anytime her fingers and toes [are] exposed to cold weather, [they change] color and [are] achy and painful.

After reviewing medical records and STRS, it is at least as likely as not the veteran's current Raynaud's phenomenon was first triggered and became
obvious in cold exposure in Germany but it is less likely as not military service or duties caused the Raynaud's phenomenon. Exposure to cold temperature triggers Raynaud's Phenomenon.  More importantly, the
provocation occurs during relative shifts from warmer to cooler temperatures. As a result, mild cold exposures such as air-conditioning or the cold of the refrigerated food section of the grocery store may cause an attack. Although attacks occur locally in the fingers, a general
body chill will also trigger an episode, even if the hands or feet areas are kept warm. 

The Board finds that the medical examiner's conclusion that it is at least as likely as not that the onset, or incurrence, of Raynaud's phenomena was during service supports the claim as does the consistent lay evidence provided  by the Veteran over the course of the appeal.

Indeed, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  See 38 C.F.R. § 3.159.  Here, the Veteran is competent to report that she experienced stinging, cramping, tingling, numbness and aching in her hands and feet while on active duty and that her extremities would turn blue in the cold.  The Board finds no reason to disbelieve the Veteran.   The etiology opinion provided by a VA examiner in December 2013 provides competent medical evidence that it is at least as likely as not that her Raynaud's phenomena symptoms had their onset in service.  

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for Raynaud's phenomena is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for Raynaud's phenomena is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


